Citation Nr: 1007588	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  04-20 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of hospitalization for 
back surgery at a private hospital in March 2002.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VAMC in Tampa, 
Florida.  

In May 2006, the Veteran testified before an Acting Veterans 
Law Judge (VLJ).  A copy of the transcript of that hearing is 
of record.  In August 2007, the Board remanded the claim for 
further evidentiary development.    

In June 2009, the Board informed the Veteran that the Acting 
VLJ who had conducted the May 2006 hearing was no longer 
employed at the Board and asked him if he wished to have 
another hearing.  One week later, he declined another 
hearing.  This case was again remanded by the Board in August 
2009 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  The Veteran incurred medical expenses due to low back 
surgery at a private medical facility in March 2002; he did 
not receive prior VA authorization for such treatment.

2.  At the time of surgery, service connection was in effect 
for degenerative disc disease of the lumbar spine, with 
radiculopathy, rated 60 percent disabling; posttraumatic 
stress disorder (PTSD), rated 30 percent disabling; and 
bronchial asthma, rated 30 percent disabling.  In addition, a 
total rating by reason of individual unemployability (TDIU) 
due to service connected disabilities was in effect.  

3.  The medical services that the Veteran received in March 
2002 were not of such nature that delay would have been 
hazardous to his life or health, nor were they of such nature 
that he could not have been safely transferred to a VA or 
other Federal facility.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred as a result of hospitalization for 
back surgery at a private hospital in March 2002 have not 
been met.  38 U.S.C.A. §§ 1725, 1728, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 17.52, 17.120, 
17.130, 17.1000-17.1002, 17.1004 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks reimbursement for medical expenses incurred 
as a result of surgery undertaken at a private medical 
facility in March 2002.  There is no evidence (and he does 
not allege) that the services he received in March 2002 were 
pre-authorized.  Generally, in order to be entitled to 
payment or reimbursement of private medical expenses not 
previously authorized, a claimant must satisfy the conditions 
outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  

Under 38 U.S.C.A. § 1728, VA is required to pay or reimburse 
Veterans for medical expenses incurred in non-VA facilities 
where: (1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care of services were rendered to 
a Veteran for an adjudicated service-connected disability, 
for a nonservice-connected disability associated with and 
held to be aggravating a service-connected disability, or for 
any disability of a Veteran who has a total disability 
permanent in nature from a service-connected disability; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical or treatment 
had been or would have been refused.  See also 38 C.F.R. § 
17.120.  All three of these statutory requirements must be 
met before any payment may be authorized.  See Hayes v. 
Brown, 6 Vet. App. 66, 68 (1993).  

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), a veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.  

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here).

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. § 1728 for the emergency treatment provided.  38 
C.F.R. § 17.1002.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran was service connected for degenerative disc 
disease of the lumbar spine, with radiculopathy, and entitled 
to a TDIU at the time of his March 2002 
hospitalization/treatment.  Therefore, he is potentially 
eligible for payment/reimbursement of private medical 
expenses under 38 U.S.C.A. § 1728 for the care he received 
during that time period.  However, in order for him to 
receive such payment/ reimbursement, the evidence must show 
that the care was rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

At the time of the Veteran's treatment in March 2002, service 
connection was in effect for degenerative disc disease of the 
lumbar spine, with radiculopathy, rated 60 percent disabling; 
posttraumatic stress disorder (PTSD), rated 30 percent 
disabling; and bronchial asthma, rated 30 percent disabling.  
In addition, a total rating by reason if individual 
unemployability due to service connected disabilities was in 
effect.  

Private treatment records dated in March 2002 show that the 
Veteran was treated for a chief complaint of low back and 
right leg pain, without bowel or bladder loss.  His history 
of a service connected low back injury, with lumbar 
laminectomy in 1994 was reviewed.  He reported having had six 
months of progressively worsening back pain with conservative 
treatments such as pain management, physical therapy, steroid 
injections and electric stimulation.  He was hospitalized and 
in mid-March 2002 underwent an L4-5 Gill laminectomy with a 
two level PLIF at L4-5 and L5-S1.  His postoperative course 
was simple and uncomplicated.  

In support of his claim, the Veteran submitted June 2003 
opinions by the physicians who treated him in March 2002 to 
the effect that an emergency existed that required the 
surgery.  They noted that the Veteran was in significant pain 
and needed surgery for relief of progressive symptoms.  

Specifically, one of the Veteran's private physicians 
indicated that, prior to the lumbar decompression procedure 
that had been performed in March 2002, the Veteran had been 
having difficulty performing activities of daily living and 
was bedridden.  The physician stated that it was his 
understanding that the Veteran had been unable to get an 
appointment at the VA neurosurgical clinic for evaluation of 
this problem, so that he was sent to a private neurosurgeon 
who believed that an emergent decompression laminectomy 
procedure was needed.  This had a favorable outcome and was 
considered medically necessary on an emergent basis due to 
the progression of the symptoms.  

A statement, dated in late June 2003, was received from the 
surgeon who performed the Veteran's March 2002 surgery.  The 
physician explained that the Veteran had undergone a lumbar 
laminectomy for severe sciatica in 1994, but that six months 
later he had developed a recurrence of his back pain, after 
undergoing multiple physical therapy sessions and multiple 
injections, without improvement in his symptomatology.  After 
progression of his symptoms, he had been referred for 
treatment for an emergent surgical consult and he was taken 
to the operating room in March 2002.  

In testimony at his hearing in May 2006, the Veteran and his 
spouse stated that the Veteran had sought medical treatment 
in October 2001 for back pain and had been put on a waiting 
list for a June 2002 consultation with a neurosurgeon.  He 
stated that in January 2002, he had become about 95 percent 
bedridden, with about 75 percent loss of bladder control.  He 
stated that did not believe that he could wait until June 
2002 for the treatment so he sought help from a private 
doctor who, in February 2002, referred him to a neurosurgeon.  
It was stated that it was not until he had been seen for 
follow-up treatment at the VA medical center, that he was 
told that he could have sought treatment as an emergency 
patient at that facility.  

In September 2009, the Veteran's medical records were 
reviewed by a VA physician to ascertain whether a medical 
emergency existed in March 2002 and, if so, whether VA 
facilities were feasibly available to provide care.  After 
review, the physician stated that a medical emergency did not 
exist at the time the Veteran was admitted to the private 
hospital in March 2002.  

This was based upon the fact that five and four days prior to 
surgery, the Veteran had undergone laboratory tests that were 
performed in order to provide the physician with 
documentation about the Veteran's health so that he could 
undergo an operation under safe circumstances.  By doing so 
ahead of time, it was possible to avoid unnecessary pre-
operative hospital days.  Therefore, the examiner reflected 
that there was no doubt that this was an electively scheduled 
surgical procedure.  

In addition, the examiner stated that VA facilities were 
feasibly available if a medical emergency had existed.  He 
reflected that the procedure performed in March 2002 was the 
type of care routinely provided at the VA facility and could 
have been provided on an emergent basis had that situation 
presented itself.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Solar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

In this case, the basis for the medical opinions that a 
medical emergency existed rendered by the Veteran's private 
physicians is not shown.  While they characterized the 
procedure as an emergency, they reflected that the Veteran 
was in a significant amount of pain and noted that surgery 
was needed for relief of progressive symptoms.  However, the 
medical statements do not meet the threshold of a delay that 
would have been hazardous to life or health.  Moreover, 
although episodes of severe pain can qualify, the evidence 
does not show the immediacy of an acute onset as required.  

	The Board has also considered the Veteran's statements and 
sworn testimony, and that of his spouse, regarding 
progressively worsening pain and whether his symptoms were of 
an emergent nature.  The Board acknowledges that lay 
evidence, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
In this case, the Veteran is competent to report worsening 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
His statements suggest that he felt he could not wait until 
he could see a specialist at VA and sought private care on 
his own.  However, the situation was not of an "acute" 
nature.  Therefore, it cannot be said that, as a prudent 
layperson, he believed that his health was in serious 
jeopardy.

By contrast, the VA physician provided a specific basis for 
the opinion that the care was not provided due to a medical 
emergency.  He stressed that the testing performed four and 
five days prior to the Veteran's admission for surgery was 
undertaken specifically in anticipation of that surgery.  As 
the surgery had been anticipated five days earlier, it could 
not have been emergent.  Moreover, had it been so, the care 
given is routinely provided at the VA medical facility, which 
was, therefore, feasibly available.  

While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of one physician's 
statement over another, as it has done in this case.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Under these 
circumstances, it is found that a medical emergency did not 
exist in March 2002.  

Although the Veteran is not eligible for payment or 
reimbursement under 38 U.S.C.A. § 1728, the Board will 
consider whether payment is warranted under 38 U.S.C.A. § 
1725.  Specifically, the Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-VA facility to 
those veterans who are active VA health-care participants 
(i.e., enrolled in the annual patient enrollment system and 
recipients of a VA hospital, nursing home, or domiciliary 
care under such system within the last 24-month period) and 
who are personally liable for such non-VA treatment and not 
eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§§ 17.1000-1008 (2009).

The United States Court of Appeals for Veterans Claims (the 
Court) recently held that both medical and lay evidence may 
be considered in a prudent-layperson evaluation and that 
neither 38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a 
medical finding of an emergency.  Swinney v. Shineski, 08-
0531, 2009 WL 3193146 (Vet. App. Oct. 7, 2009).

However, as with § 1728, one of the necessary criteria under 
this section is that the treatment for which payment or 
reimbursement is sought must be considered an emergency and 
of such nature that the Veteran could not have been safely 
discharged or transferred to a VA or other Federal facility.  
In other words, a medical emergency must have existed.  

As discussed above, the Veteran did not receive treatment in 
March 2002 for a medical emergency.  As all requirements 
under 38 U.S.C.A. § 1725 must be satisfied for 
payment/reimbursement to be authorized, the Veteran's claim 
for payment/reimbursement for the private medical services he 
received in March 2002 under this section is unsubstantiated.

In summary, as the medical emergency requirement is not met 
under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, the 
preponderance of the evidence is against this claim and it is 
denied.  

Finally, the Veterans Claims Assistance Act, in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The VCAA and its implementing regulations do not apply to 
claims for benefits governed by 38 C.F.R. Part 17 (the 
governing regulations for reimbursement of private medical 
expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of hospitalization for 
back surgery at a private hospital in March 2002 is denied.



__________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


